Citation Nr: 0434039	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous hemorrhage and choroidal lesion of the right eye, 
claimed to have resulted from surgery at a Department of 
Veterans Affairs (VA) medical facility in October 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record reveals that the veteran 
has not received proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  In this regard, the Court has held 
that notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The notice that the veteran received in February 2002 
inappropriately discussed the evidence necessary to 
substantiate a claim for service connection, rather than a 
claim for disability benefits under 38 U.S.C.A. § 1151.  
Board decisions are routinely vacated by the U.S. Court of 
Appeals for Veterans Claims for a failure to provide such 
notice.  The statement of the case appears to base the denial 
on the assertion that the treatment in question was not 
provided by VA.  References to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 within the statement of the case are 
inadequate.  Section 1151 should have been included; section 
3.358 should not, as it applies only to claims prior to 
October 1, 1997.    

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the delay that 
remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the RO must notify the 
veteran of information and evidence necessary 
to substantiate the claim for benefits under 
38 U.S.C.A. § 1151; information and evidence 
that VA would seek to provide; and 
information and evidence that the claimant 
was expected to provide.  Additionally, the 
RO should request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
which addresses all evidence associated with 
the claims file since the last statement of 
the case.  This SSOC should set forth the 
version of 38 U.S.C.A. § 1151(a) that became 
effective October 1, 1997.  It should also 
inform the veteran of the basis for denial 
(No additional disability?  No carelessness, 
negligence, etc.?  Not VA treatment?).  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



